Title: [From Thomas Jefferson to Thomas Sim Lee, 14 September 1780]
From: Jefferson, Thomas
To: Lee, Thomas Sim


[Richmond, 14 Sep. 1780. Anderson Galleries, sale catalogue, 19–20 Jan. 1926 (James H. Manning Sale), lot 861, lists a 1-page A.L.S. from TJ to Gov. Lee of this date announcing recapture of 150 Maryland troops from the British and expressing doubt that the enemy will “risque any naval force at Portsmouth while the superiority of the combined naval power in the American seas is so decided.” Copy of a letter from Gen. Gates is enclosed. The covering letter has not been located. The enclosure must have been Gates’ letter to TJ of 9 Sep. 1780, q.v.]
